Citation Nr: 0123602	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-07 232A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) September 17, 1985, 
decision, which denied service connection for a left knee 
disability.


REPRESENTATION

Moving party represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board based on a CUE motion with 
respect to a Board decision of September 17, 1985, which 
denied a claim for service connection for a left knee 
disorder.

The representative has requested that the Board refer the 
arguments as to the applicability of the interpretations of 
law set forth in Allen v. Brown, 7 Vet. App. 439 (1995) to 
the RO as an application to reopen the claim for service 
connection for a left knee disorder based on new and material 
evidence.  The Board must respectfully point out that the law 
vests in the Board original jurisdiction over a motion 
requesting review of a prior Board decision based upon CUE.  
28 U.S.C.A. § 7111(e) (West Supp. 2001) (A request for 
revision of the Board decision based upon CUE "shall be 
submitted directly to the Board and shall be decided by the 
Board without referral to any adjudicative or hearing 
official acting on behalf of the Secretary.")   Basically, 
this means that, unlike an ordinary appeal reaching the 
Board, no RO adjudicator or hearing official has any role in 
the matter.  Thus, the Board's legal and practical ability to 
"refer back" a matter to the RO in a Board CUE motion is 
very much in doubt.  While the Board will note this request 
for the record, the Board respectfully suggests that the 
moving party or his representative should file such an 
application to reopen directly with the RO. 


FINDING OF FACT

The moving party failed to clearly and specifically set forth 
the alleged CUE, or errors of fact or law in the September 
1985 Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error(s).

CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1403, 20.1404(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Criteria 

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. --(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error. --(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE."  143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board notes that the final regulations governing the 
adjudication of CUE motions also provide:

A motion for revision of a decision based on 
clear and unmistakable error must be in 
writing, and must be signed by the moving 
party or that party's representative.  The 
motion must include the name of the veteran; 
the name of the moving party if other than 
the veteran; the applicable Department of 
Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to 
which the motion relates.  If the applicable 
decision involved more than one issue on 
appeal, the motion must identify the specific 
issue or issues, to which the motion 
pertains.  Motions that fail to comply with 
the requirement set forth in this paragraph 
shall be dismissed without prejudice to 
refiling under this subpart.

(Authority: Rule 1404(a); 1404(a) (38 C.F.R. § 20.1404(a))

In Rule 1404(b) (38 C.F.R. § 20.1404(b)), it is further 
stated that:

(b) Specific Allegations Required: The motion 
must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis 
for such allegations, and why the result 
would have been manifestly different but for 
the alleged error.  Non-specific allegations 
of failure to follow regulations or failure 
to give due process, or any other general, 
non-specific allegations of error, are 
insufficient to satisfy the requirement of 
the previous sentence.  Motions that fail to 
comply with the requirements set forth in 
this paragraph shall be denied.  (Emphasis 
added.)

It has recently been held that in the event that the moving 
party's motion does not adequately set forth specific grounds 
of CUE, the Board is precluded from deciding the motion on 
the merits.  Instead, the appellant's motion is to be 
dismissed without prejudice to the submission of more 
specific allegations.  Disabled American Veterans, et al. v. 
Gober, No. 99-7061 (Fed.Cir. December 8, 2000).

II.  Veterans Claims Assistance Act

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A. 5107 (West 
Supp. 2001) (hereafter VCAA), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they will be codified in title 38 United 
States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	
(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107). 

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board, by letter dated in August 2001, advised the moving 
party of the statutory and regulatory provisions that govern 
CUE.  The Board further advised the moving party to obtain 
representation if he had not already done so.  His 
representative has presented argument.  Accordingly, the 
Board finds that the requirements of the VCAA with respect to 
completing any application relating to CUE, notifying the 
moving party of what is necessary to substantiate his claim 
and advising the moving party of his burdens in carrying 
forward a CUE motion have been fully discharged in this 
matter.  As a CUE claim is based upon the evidence and the 
law in effect at the time of the Board decision, the 
provisions of the VCAA and implementing regulations with 
regard to development are clearly not applicable to this 
matter.  Therefore, the Board finds it may decide this motion 
without procedural prejudice to the moving party.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In addition and in the alternative to the above analysis, the 
Board notes that in the recent case of Livesay v. Principi, 
No. 00-51 (U.S. Vet. App. Aug. 30, 2001), an en banc panel of 
the Court held that the provisions of the VCAA are not 
applicable to a Board CUE claim.  

III. Allegations of Clear and Unmistakable Error

The moving party alleges the Board committed CUE by failing 
to refute the opinions of Dr. A.R.V. regarding the etiology 
of his left knee disorder.  He further alleges CUE in that 
the Board did not apply the benefit of the doubt doctrine to 
his claim for service connection for his left knee disorder.  
The representative, citing Allen v. Brown, 7 Vet. App. 439 
(1995), argues that the regional office should also consider 
the motion for CUE as a request to reopen the claim under 38 
C.F.R. § 3.156.  The representative argues further that the 
Board committed CUE because it found without any plausible 
basis, that there was no etiological relationship between the 
veteran's service connected residuals of shell fragment 
wounds to the left thigh and the left knee disorder.  

The Board has reviewed the record in light of the above 
allegations.  It is clear from the September 1985 Board 
decision that the opinions of Dr. V. were reviewed and 
considered in detail.  The Board also reviewed in detail the 
evidence pertaining to the nature of the original wound, the 
findings on a special 1970 orthopedic examination and the 
findings on a July 1984 VA examination.  The Board then 
pointed out that it attached particular significance to the 
findings on the initial post service orthopedic evaluation as 
to the overall effects of the service-connected injury.  
After further noting that it had reviewed the evidence as to 
the nature and extent of the original injury and the 
currently demonstrated disability, it was the judgment of the 
Board that under sound medical principals there was no 
etiological relationship between the current disability and 
the service connected disability.  

Insofar as the arguments advanced by an on behalf of the 
moving party are that the Board in 1985 had to point to 
independent medical evidence to support its finding in the 
face of the opinions of Dr. V., the Board notes that no law 
or regulation is cited to support this proposition.  The 
argument is, in substance, and attempt to retroactively apply 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) ("BVA 
panels may consider only independent medical evidence to 
support their findings").  This argument must fail because 
it is not grounded on any law in effect at the time the Board 
decision was entered.  38 C.F.R. § 20.1403(b).  Neither 
judicial review, nor Colvin existed in 1985.  When the 1985 
decision of the Board was entered, the panel included a 
medical member who clearly had the expertise to provide a 
medical opinion at variance with that of Dr. V.  Nor for that 
matter were the other members of the panel without medical 
expertise gained through years of experience reviewing and 
analyzing literally thousands of claims involving medical 
disability.  There was no requirement that the Board base its 
decision solely upon independent medical evidence.  This was 
how the Board had been structured and functioned for over a 
half century at that point, and on innumerable occasions to 
the benefit of lay claimants who lacked their own medical 
expert or medical expertise.  It requires more than simple 
assertion to establish that the Board's decision making 
process at that time was CUE, much less to establish that it 
was invalid.

The ultimate decision of the Board clearly was based upon its 
conclusions after weighing the probative value of all 
evidence bearing upon the likelihood of a causal relationship 
between the service connected disability and the current knee 
disability.   The contention that the Board failed to 
properly apply the benefit is basically a disagreement with 
how the Board weighed the evidence.  Both an allegation 
disputing how the Board weighed the evidence and an 
allegation that the Board misapplied or failed to apply the 
benefit of the doubt can not as a matter of law form a proper 
basis for CUE.  38 C.F.R. § 20.1403(d).   

The interpretations of law set forth in Allen v. Brown are 
inapplicable to the issue of CUE in this matter, whereas the 
Board's September 1985 decision predates the case and a 
motion for CUE of a Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b).  

In light of the above analysis, the Board will dismiss the 
request for review of the 1985 Board decision on the basis of 
CUE for failure to state a valid CUE argument.  






ORDER

The motion is dismissed without prejudice to refiling.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000 
and 2001); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(a) (2000) is not a final decision 
of the Board.  38 C.F.R. § 20.1409(b) (2000).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.


